                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:10-CR-081-RJC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )       ORDER
    vs.                                                )
                                                       )
 MARY SGUEGLIA LOPES,                                  )
                                                       )
                               Defendant,              )
    and                                                )
                                                       )
 ERTEL CONSTRUCTION, INC.,                             )
                                                       )
                               Garnishee.              )



          THIS MATTER IS BEFORE THE COURT on the United States’ “Motion for Dismissal

Of Writ Of Continuing Garnishment” (Document No. 26). The Court has reviewed the motion,

which notes that “the Defendant is no longer employed by the Garnishee.” Id. at p. 1.

          IT IS, THEREFORE, ORDERED that upon motion of the United States for the reasons

stated therein and for good cause shown, the Writ of Continuing Garnishment (Document No. 22)

filed in this case against the Defendant is DISMISSED.

          SO ORDERED.
                                            Signed: September 1, 2021




      Case 3:10-cr-00081-RJC-DCK Document 27 Filed 09/01/21 Page 1 of 1
